 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      AMELIA BUTLER,                                   CASE NO. C19-964RSM
 9
                     Plaintiff,                        ORDER TO SHOW CAUSE
10
              v.
11
      SI HO RAUGH,
12
                     Defendant.
13

14
             This matter is before the Court sua sponte following the Minute Order of the Honorable
15
     John C. Coughenour directing the Clerk to reassign Case No. C19-965RSM to the Undersigned
16

17   (formerly Case No. C19-965JCC). In that case, Judge Coughenour’s order for reassignment

18   followed Defendant’s Notice of Related Cases (Dkt. #12 in Case No. C19-965RSM) detailing
19   the relatedness of this case and Case No. C19-964RSM. Defendant has also filed a similar Notice
20
     of Related Cases in this action. Dkt. #13. The Court agrees with Judge Coughenour and
21
     Defendant that these two actions are indeed related as provided in Local Civil Rule 3(g)(4) and
22
     that it appears that parallel litigation will be duplicitous and an undue burden on the Court and
23

24   the parties.

25           Pursuant to Federal Rule of Civil Procedure 42, where “actions before the court involve

26   a common question of law or fact, the court may: (1) join for hearing or trial any or all matters

     ORDER – 1
     at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid
 1

 2   unnecessary cost or delay.” FED. R. CIV. P. 42(A). Both a court’s inherent power to control and

 3   manage its own docket and the wording of Rule 42 support a court consolidating cases sua sponte

 4   and even over the objection of the parties. Prestige v. United States, No. CV-14-413-PHX-DKD,
 5
     2014 WL 11332313, at *2 (D. Ariz. Mar. 10, 2014) (citing In re Adams Apple, Inc., 829 F.2d
 6
     1484, 1487 (9th Cir. 1987) (“Because consolidation is within the broad discretion of the district
 7
     court, . . . trial courts may consolidate cases sua sponte [.]”); Blasko v. Washington Metropolitan
 8
     Area Transit Authority, 243 F.R.D. 13, 15 (D.D.C. 2007) (“By its plain language, Rule 42(a)
 9

10   permits sua sponte consolidation.”)).

11          Nevertheless, the Court finds it appropriate to provide the parties an opportunity to
12   address the issue. Accordingly, the Court finds and ORDERS that within fourteen (14) days of
13
     this Order each party may show cause: (1) why this case is or is not related to Case No. C19-
14
     965RSM and (2) why this case should or should not be consolidated with Case No. C19-
15
     965RSM. Any response to this Order shall be limited to five double-spaced pages. The Clerk
16

17   shall mail Plaintiff a copy of this Order at: P.O. Box 3388, Federal Way, Washington 98063.

18          Dated this 24 day of July, 2019.

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER – 2
